181 S.W.3d 513 (2005)
In re Kimberly WILLIAMS, a Minor, Relator.
No. 08-05-00383-CV.
Court of Appeals of Texas, El Paso.
December 8, 2005.
Rehearing Overruled January 4, 2006.
David Duran, El Paso, for Relator.
Carlos Villa, El Paso, respondent pro se.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for real party in interest.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
RICHARD BARAJAS, Chief Justice.
Relator, Kimberly Williams, a minor, asks this Court to issue a writ of mandamus against the Honorable Carlos Villa, Judge of County Court at Law No. 5 of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Respondent clearly abused his discretion. Accordingly, we deny mandamus relief. See TEX.R.APP. P. 52.8(a).
CHEW, J., not participating.